Citation Nr: 0101595	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESSES AT HEARING ON APPEAL

Veteran and L.O.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran, his common-law wife, and his representative 
appeared before a hearing officer at a hearing at the RO in 
May 1998.  The veteran requested and was scheduled for a 
hearing before a Member of the Board; however, the veteran 
withdrew this request in May 2000.  

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for schizophrenia to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question, especially in view of the action taken 
below.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Effective July 1, 1995, the veteran's schizophrenia has 
been manifested by anxiety, panic, paranoid ideas, impaired 
concentration, auditory hallucinations, depression, 
difficulty sleeping, isolation from others, and the inability 
to obtain or retain employment.

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  Effective July 1, 1995, the criteria for a total 
schedular evaluation for schizophrenia were met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.400, 4.132, Diagnostic 
Code 9203 (1996); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 
9203 (2000).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his service-connected schizophrenia and that 
he is entitled to a total rating based on individual 
unemployability as he is unable to work due to his service-
connected disability.  The veteran has not alleged that any 
records of probative value pertaining to his schizophrenic 
disability may be obtained, which have not already been 
requested by the VA or associated with his claims folder.  
The Board accordingly finds that the duty to assist, as 
mandated by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7), has been satisfied.

I.  Increased evaluation

A.  Background

Service medical records reflect that the veteran was 
hospitalized in July 1979 for depression, auditory and visual 
hallucinations, headaches, paranoid ideations, and blunted 
interpersonal reaction.  The diagnosis was acute paranoid 
schizophrenia.  A Medical Board found him unfit for duty and 
he was discharged in November 1979.  The RO, in a January 
1980 rating decision, granted service connection for paranoid 
schizophrenia and assigned a 50 percent disability evaluation 
under Diagnostic Code 9203.  In a September 1985 rating 
decision, the RO reduced the evaluation to 30 percent 
effective in June 1984.  In October 1990, the RO increased 
the evaluation to 70 percent effective from September 1989.  
The veteran's 70 percent evaluation has been continued 
although he has been awarded temporary total evaluations 
under 38 C.F.R. § 4.29 on several occasions following periods 
of hospitalization.  

In May 1995, the veteran reported that he was hospitalized at 
a VA Medical Center (VAMC) for his paranoid schizophrenia and 
was unable to work due to his schizophrenia.  

A June 1995 VAMC discharge evaluation revealed that the 
veteran hospitalized in April 1995 with complaints of 
depression, auditory hallucinations, and paranoid ideas.  It 
was noted that he had history of substance abuse, but 
reported that he had been substance-free x 10 months.  
Laboratory reports were negative.  The diagnoses included 
chronic paranoid schizophrenia, rule/out substance induced 
psychoses, depressed mood, borderline personality disorder, 
and polysubstance abuse.

At an October 1996 VA examination, the veteran reported that 
he did not like to be around people because they made him 
nervous and he thought they were talking about him.  He was 
depressed and had a poor appetite.  It was noted that he had 
a history of polysubstance abuse which stopped 2 1/2 years ago.  
The diagnoses include history of depression, schizophrenia, 
and history of alcohol and drug abuse.

The veteran submitted an October 1996 VA Drug Dependence 
certificate showing 
2 years of rehabilitation.  He also submitted statement from 
places of employment refusing to hire him to work due to his 
nervous disorder.

At a September 1997 VA examination, the veteran reported that 
he was unable to work because he was anxious, restless, 
paranoid, and isolated from people.  He reported that he 
believed he would be killed and that he felt depressed all 
the time.  On evaluation, he was clean and oriented times 3.  
His mood was depressed and his affect blunted.  His behavior 
was described as odd.  His attention, concentration, and 
memory were fair as were his insight and judgment.  He was 
not hallucinating and was not suicidal or homicidal.  The 
diagnoses were chronic schizophrenia and polysubstance 
dependence with alcohol and cocaine abuse in alleged 
remission.  The GAF was 75.  The examiner noted that the 
October 1997 Social and Industrial survey showed 
contradictions to the veteran's claims. 

In an October 1997 VA Social and Industrial survey, it was 
noted that the veteran was not home when visited and that he 
came to the office.  The veteran reported that he felt 
anxious and depressed and that he preferred to stay at home 
because people want to harm him and talked about him.  If he 
was outside and saw someone in the street he would go into 
his house and into his room.  The veteran's wife stated that 
he did chores around the house including gardening, but came 
into the house if he saw anyone outside.  The neighbors 
interviewed indicated that he did chores on the outside of 
the house, that he shopped at the grocery store, and bet on 
horse races.

VA medical records from February 1997 to March 1998 show 
complaints of irritability, auditory hallucinations, and 
persecutory ideas.  Evaluations revealed anxious affect, sad 
mood, poor insight and judgment but no ideas of self-harm or 
harm to others.  Diagnoses included chronic paranoid 
schizophrenia.  The veteran reported that his wife wanted him 
to be hospitalized, but he refused hospitalization.    

At a May 1998 hearing, the veteran testified that he had not 
been hospitalized for his disorder since a hospitalization in 
New York because they did not hospitalize in San Juan due to 
limited number of beds.  The veteran testified that he was 
treated at the VA clinic every other month.  He reported that 
he preferred to stay in his house, did not go to church or 
parties, and if he left his house, he went with his wife.  He 
testified that his wife managed his medication as well as the 
finances.  He reported that he had not worked since his 
discharge from service in 1979.  The veteran's common-law 
wife testified that she gave the veteran his medication, he 
talked to voices, had attempted suicide and talked about it, 
and believed people outside watched him.  She also testified 
that he had difficulty sleeping and required medication to 
help him sleep. 

At an October 1998 VA examination, the veteran complained of 
daily anxiety attacks with palpitations and chest oppression.  
On evaluation, he was very casually dressed and adequately 
groomed.  He was alert, but he was not spontaneous, and was 
apprehensive and tense.  He described referential ideas and 
isolation from others.  He reported difficulty in his 
neighborhood because he thought people talked about him.  He 
referred to a persistent voice telling him he was going to be 
killed and this made him afraid to leave his house.  The 
examiner noted that he was not overtly suicidal or homicidal.  
He displayed a flat affect and tense and apprehensive mood.  
His memory was adequate.  His judgment was fair, but his 
insight was very poor.  A Social and Industrial Survey was 
ordered.

A November 1998 VA Social and Industrial Survey report, the 
veteran reported experiencing panic attacks, feeling as 
though people were going to hurt him, hearing voices, and 
that he preferred to stay in the house in his room.  He 
reported that he occasionally went shopping with his wife or 
visited his mother, but only for short periods of time.  The 
veteran's wife stated that the veteran stayed in his bedroom, 
did not socialize, and believed others wanted to harm him.  
The neighbors reported that he was home most of the time, did 
some chores around the house, and was cordial.  

In a November 1998 addendum to the October 1998 VA 
examination, the examiner diagnosed residual type 
schizophrenia and mixed substance abuse in apparent 
remission.  The GAF score was 55.  The examiner opined that 
the veteran's distrustfulness and referential thinking as 
well as his avoidance and isolation from others would not 
make him functional in a working environment. 

B.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

On and before November 6, 1996, the rating schedule for 
psychotic disorders directed that a 50 percent disability 
evaluation was warranted for a schizophrenic disorder when 
there was considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required lesser 
symptomatology than that of 100 percent, such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation is warranted for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).    

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised rating schedule, a 50 percent disability 
evaluation is warranted for schizophrenia which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2000).  

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to appellant should apply.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Karnas v Derwinski, 1 Vet. 
App. 308 (1991).  Under the facts of this case, and the 
holding entered below, neither of the criteria is more 
favorable to the claim.

The veteran filed his claim for an increased rating for his 
schizophrenia in May 1995.  Accordingly, the Board will 
consider both the old and revised criteria in evaluating the 
claim.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 55-60 indicates moderate difficulty 
in social, occupational, or school functioning.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The fact that evidence is not neat does not absolve 
the Board of this duty.  The Court, in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Upon review of the evidence, the Board notes that VA 
hospitalization and examination reports since 1995 reveal 
that the veteran experienced nervousness, depression, 
paranoid ideations, auditory hallucinations, delusions, 
difficulty sleeping, and social isolation.  Subsequently, in 
various statements since 1995 to include his May 1998 hearing 
testimony, the veteran has reported that he preferred to stay 
home, was fearful of other people as he felt they talked 
about him and wanted to harm him, experienced auditory 
hallucinations, and that he was unable to work due to his 
schizophrenia.  Additionally, a VA psychiatrist, at the most 
recent VA examination, stated that the veteran's 
distrustfulness and referential thinking as well as his 
avoidance and isolation from others would not make him 
functional in a working environment. 

The Board notes that the Court has found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994); see also, 
VAOPGCPREC 11-97 (1997).  The Board concludes that the 
evidence supports a finding that the veteran's schizophrenia 
warrants a total schedular evaluation, under both the old and 
revised criteria.  
  
C.  Effective date

The Board notes that the law and regulations governing 
effective date state that the effective date of an award of 
increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400 (2000).  

In this case, the veteran's claim of entitlement to an 
increased rating for his service-connected schizophrenia was 
received by the VA on May 1, 1995.  The medical evidence of 
record shows that the veteran was hospitalized at a VAMC 
from April 14, 1995 to June 19, 1995 for his chronic 
paranoid schizophrenia manifested by auditory 
hallucinations, depression and paranoid ideas.  The Board 
notes that the veteran has been awarded a temporary total 
evaluation from April 14, 1995 to June 30, 1995.  Thus, the 
Board, resolving doubt in the veteran's favor, concludes 
that the preponderance evidence of record supports a finding 
that the criteria for total schedular evaluation were met 
effective July 1, 1995.   
  
II.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability.  As noted 
above, the Board has granted a total schedular evaluation for 
the veteran's schizophrenia. 

The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements 
of § 4.16 are present.  A claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).    

Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.


ORDER

A total schedular evaluation for schizophrenia is granted 
effective July 1, 1995, subject to the controlling 
regulations applicable to the payment of monetary benefits.  
The veteran's claim for a total rating based on individual 
unemployability is dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

